DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “using the injection-molding method” and this phrase lacks antecedent basis as no injection molding method is recited and renders the claim indefinite.
Claim 2 recites “after the electroplating process has taken place” and this phrase lacks antecedent basis and renders the claim indefinite.  Further, claim 1 recites “is produced from a plastic that can be electroplated” and it is unclear if any electroplating process is required.  Clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US 2005/0274594).
Considering claim 1, Yang teaches a keypad with a functional sign on a key (abstract).  Figure 2E (reproduced below) depicts key (2) (i.e. a component) formed of transparent or semi-transparent resin or thermoplastic such that a letter or numeral on the key can be brightly displayed by back-lighting (Paragraphs 29-30) with an activated portion (Paragraph 32) formed by an injection molding process (Paragraph 28) (i.e. a plastic that can be electroplated) decorated with metal layer (12) formed by electrolytic plating (Paragraphs 40-41) where the letter or numeral is formed by a laser marking process (Paragraph 38) (i.e. can be transferred to the component by means of thermal transfer).  As such, the disclosure by Yang anticipates that which is claimed.
It is further noted that “by electroplating”, “using the injection-molding method”, and “by means of thermal transfer” are considered product-by-process limitations and are not considered to render a patentable distinction over the prior art absent a showing as to how the recited and optionally recited processes affect the final structure of the claimed component.  See MPEP 2113.

    PNG
    media_image1.png
    238
    466
    media_image1.png
    Greyscale

Considering claim 2, Figure 2E depicts where the backside of the key is free of metal and Yang teaches where the key is illuminated by back-lighting (i.e. can be illuminated by a light source through the rear side) and where the key is semi-transparent (Paragraph 30) (i.e. the symbol is made to be translucent).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Dogan et al. (EP1930925 – machine translation).
Considering claim 1, Dogan teaches a two- or three-dimensional decorative component (Paragraph 1).  An exemplary embodiment is disclosed  (Figures 11-13 – reproduced below; Paragraph 30) of housing body (2) formed by injection molding of a transparent or translucent plastic which can be electroplated to form a layer (7) with a decorative pattern, symbol, character or the like (6) in such a way that the decorative pattern, symbol, character is in negative form (Paragraphs 15, 53, and 56).  The decorative symbol may be formed by a laser, etc. (Paragraph 56) and light is taught to pass through the symbol by backlighting (Paragraphs 43 and 54).

    PNG
    media_image2.png
    464
    830
    media_image2.png
    Greyscale

While not teaching a singular example of the instantly claimed component, this would have been obvious to one of ordinary skill in the art in view of the teachings of Dogan as this is considered a conventionally known combination of plastic housing and metallization structuring known to form decorative components and one would have had a reasonable expectation of success.
Considering claim 2, Dogan teaches where light source (4) can be used to back-light the component (Paragraphs 42-43) and Figure 11 depicts where (12) is not metallized on the back side and may be of translucent plastic (Paragraph 15) which is considered to teach where the symbol may be made translucent.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Schaper et al. (US 4,929,315), Kuthady et al. (US 2003/0034241), and Huang et al. (US 2010/0108344) teach patterned polymer articles similar to that which is claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784